                   Case 6:17-bk-06539-CCJ          Doc 69      Filed 07/15/19      Page 1 of 5


                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

                                                                 Case No.: 6:17-bk-06539-CCJ
In re:

PATRICIA A HARTWIG,

         Debtor.
                                        /

                                  TRUSTEE’S MOTION FOR STATUS


 A preliminary hearing in this case will be held September 10, 2019 at 2:00 PM in Courtroom 6D, United
 States Bankruptcy Court, George C. Young Courthouse, 400 W. Washington Street, 6th Floor, Orlando, FL
 32801, and act upon the following matter and transact such other business that may come before the court:

                                            Trustee’s Motion for Status

 The hearing may be continued upon announcement made in open Court without further notice.

 Appropriate Attire. You are reminded that Local Rule 5072-1(b)(16) requires that all persons appearing in
 Court should dress in business attire consistent with their financial abilities. Shorts, sandals, shirts without
 collars, including tee shirts and tank tops, are not acceptable.

 Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule 5073-1 restricts the entry
 of cellular telephones and, except in Orlando, computers into the Courthouse absent a specific order of
 authorization issued beforehand by the presiding judge. Due to heightened security procedures

COMES NOW Laurie K. Weatherford, Chapter 13 Standing Bankruptcy Trustee, and files this Motion
for Status and states the following:
         1.    A Voluntary Petition under Chapter 13 of the Bankruptcy Code was filed on October 10,
               2017.
         2.    On November 21, 2017, a Proof of Claim was filed by Rushmore Loan Management
               Services, LLC (the “Creditor”), as follows:
               a. Claim Amount:                  $222,869.77
               b. Secured Arrearage:             $112,707.48
         3.    The Order Confirming Plan was entered on April 5, 2017, which contemplated a
               modification of the existing mortgage located at 100 S Center Road, Sanford, FL 32771,
               relating to Claim Number 1. The Confirmation Order does not provide for the payment
               of the secured arrearage owing in the amount of $112,707.48, or the correct monthly
               Case 6:17-bk-06539-CCJ            Doc 69    Filed 07/15/19   Page 2 of 5


              mortgage payment plus any mortgage increases as noticed by the Creditor and/or any
              notice of Post-Petition Mortgage Fees, Expenses and Charges.
       4.     On July 30, 2018, the Mediator’s Report was filed giving notice that the Mediation was
              not successful (DE 42).
       5.     Debtor filed an Amended Motion to Modify Confirmed Chapter 13 Plan on January 9,
              2019 (DE 53), in which the Debtor requested to extend the plan to 60 months to pay the
              mortgage arrears with a balloon payment of $100,000.00 in month 60. The Creditor
              objected to the treatment of their claim (DE 54) and this matter was set for hearing, at
              which time the motion was denied. An Order Denying Amended Motion to Modify
              Confirmed Plan was entered on April 26, 2019 (DE 58).
       6.     The Debtor filed a Second Amended Motion to Modify Confirmed Plan (the “Second
              Motion”) on May 13, 2019 (DE 60), which provided for payment of the mortgage arrears
              with a balloon in July 2020, month 33.
       7.     The Trustee’s Objection to Second Amended Motion to Modify Confirmed Plan was
              filed on May 20, 2019 (DE 61).
       8.     The Creditor filed response to Debtor’s Second Motion on June 3, 2019 (DE 62),
              objecting to the treatment of their claim.
       9.     The Court entered a directive for Debtor’s attorney to file a Notice of Hearing for July 2,
              2019 at 2:00 pm; however, the hearing was cancelled due to notice and service not
              appearing on the docket.
       10.    Debtor filed a Third Amended Motion to Modify Chapter 13 Plan (the “Third Motion”),
              which provided for payment of the mortgage arrears with a balloon in December 2019,
              month 26.
       11.    The Trustee’s Objection to Third Amended Motion to Modify Confirmed Plan was filed
              on July 11, 2019 (DE 67).
       12.    Debtor’s Third Motion was withdrawn on July 12, 2019 (DE 68).
       13.    July 2019 is month 21 of Debtor’s 36 month plan.
       14.    The Trustee is filing this motion for status conference and setting the matter for hearing
              in an abundance of caution.


WHEREFORE, the Chapter 13 Standing Bankruptcy Trustee requests a status conference, and for such
other relief as may be deemed just and proper.
                Case 6:17-bk-06539-CCJ         Doc 69     Filed 07/15/19     Page 3 of 5


                                    CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by Regular Mail
and/or by Electronic Notification, to All Creditors and Parties in Interest on the Court’s official mailing
matrix on this 15th day of July 2019.

                                             LAURIE K. WEATHERFORD
                                             Chapter 13 Standing Trustee

                                             BY: /s/ Laurie K. Weatherford
                                             Laurie K. Weatherford, Trustee
                                             Stuart Ferderer, Esq.
                                             Fla. Bar No. 0746967
                                             Ana V. De Villiers, Esq.
                                             Fla Bar No. 0123201
                                             Post Office Box 3450
                                             Winter Park, Florida 32790-3450
                                             Telephone: (407) 648-8841
                                             Facsimile: (407) 648-2665
Label Matrix for local noticingCase 6:17-bk-06539-CCJ        Doc 69
                                              Patricia A Hartwig                  Filed 07/15/19       Page   4 ofMccausland
                                                                                                        Elizabeth   5
113A-6                                        100 South Center Road                                       426 North Ferncreek Avenue
Case 6:17-bk-06539-CCJ                        Sanford, FL 32771-8304                                      Orlando, FL 32803-5442
Middle District of Florida
Orlando
Mon Jul 15 10:52:05 EDT 2019
ACS/Wells                                     Bank of America, N.A.                                       Brighthouse Networks
ACS Education Service                         P O Box 982284                                              PO Box 30574
501 Bleecker Street                           El Paso, TX 79998-2284                                      Tampa, FL 33630-3574
Utica, NY 13501-2401


Chrysler Credit Corporation                          Commenity Bank/Avenue                                (p)CREDIT PROTECTION ASSOCIATION LP
30600 Telegraph Road                                 PO Box 182789                                        PARKWAY CENTER V
Bingham Farms, MI 48025-4530                         Columbus, OH 43218-2789                              2500 DALLAS PARKWAY SUTIE 500
                                                                                                          PLANO TX 75093-4867


Ditech Financial, LLC                                Florida Department of Revenue                        Insight Credit Union
PO Box 6172                                          Bankruptcy Unit                                      PO Box 4900
Rapid City, SD 57709-6172                            Post Office Box 6668                                 Orlando FL 32802-4900
                                                     Tallahassee FL 32314-6668


Internal Revenue Service                             Lane Bryant/Comenity                                 Robertson, Anschutz & Schneid
Post Office Box 7346                                 PO Box 659728                                        6409 Congress Ave #100
Philadelphia PA 19101-7346                           San Antonio, TX 78265-9728                           Boca Raton, FL 33487-2853



Rushmore Loan Mgmt Services                          SYNC/Wal-Mart                                        Seminole County Tax Collector
PO Box 52708                                         PO Box 965024                                        1101 E First Street
Irvine, CA 92619-2708                                El Paso, TX 79998                                    Sanford, FL 32771-1468



Seminole County Tax Collector                        Wilmington Savings Fund Society, FSB                 Laurie K Weatherford +
Attn: Ray Valdes                                     Rushmore Loan Management Services, LLC               Post Office Box 3450
Post Office Box 630                                  P.O. Box 55004                                       Winter Park, FL 32790-3450
Sanford FL 32772-0630                                Irvine, CA 92619-5004


United States Trustee - ORL7/13 7+                   Elizabeth McCausland +                               Nicole Mariani Noel +
Office of the United States Trustee                  Liz McCausland, P.A.                                 Kass, Shuler, Solomon, Spector, etal
George C Young Federal Building                      426 N. Ferncreek Ave.                                PO Box 800
400 West Washington Street, Suite 1100               Orlando, FL 32803-5442                               Tampa, FL 33601-0800
Orlando, FL 32801-2210

Marie S.M. Dickinson +                               Jessica A Hicks +
Marie S.M. Dickinson, Esquire                        Kass Shuler, P.A.
187 Ramblewood Drive                                 PO Box 800
DeBary, FL 32713-5108                                Tampa, FL 33601-0800




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
Credit Protection            Case 6:17-bk-06539-CCJ                 Doc 69       Filed 07/15/19        Page 5 of 5
One Galleria Tower
13355 Noel Road - Suite 2100
Dallas, TX 75240




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Wilmington Savings Fund Society, FSB              End of Label Matrix
c/o Matt Holtsinger                                  Mailable recipients    25
P.O. Box 800                                         Bypassed recipients     1
Tampa33601                                           Total                  26
